Citation Nr: 9911405	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a timely substantive appeal was received 
regarding a reduction in the evaluation assigned to the 
veteran's service-connected residuals of a bimalleolar 
fracture left ankle with internal fixation (a left ankle 
disability).  

2.  Entitlement to an increased rating for a service-
connected left ankle disability, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for a back disability 
secondary to a service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1984, from August 1984 to June 1986, and from August 1987 to 
April 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that the veteran did not submit a timely substantive 
appeal with regard to a prior rating action which reduced the 
evaluation assigned for his service-connected left ankle 
disability from 20 to 10 percent.  A notice of disagreement 
with this determination was received in March 1997.  A 
statement of the case was issued in March 1997.  A 
substantive appeal was also received from the veteran in 
March 1997. 

This matter also came before the Board from a March 1997 
decision by the VA RO that denied the veteran's claim for an 
increased evaluation for his service-connected left ankle 
disability and for entitlement to service connection for a 
back disability secondary to the left ankle disability.  A 
notice of disagreement was received in April 1997.  A 
statement of the case was issued in April 1997.  A 
substantive appeal was received from the veteran in May 1997. 


FINDINGS OF FACT

1.  On April 26, 1993, the RO mailed notification to the 
veteran of a April 1993 decision that reduced the evaluation 
assigned for his service-connected left ankle disability from 
20 to 10 percent disabling.

2.  A Notice of Disagreement challenging the RO's April 1993 
decision was received on June 25, 1993.

3.  On August 5, 1993, the RO mailed a Statement of the Case 
(SOC) to the veteran at his last known address.

4.  A Substantive Appeal regarding the reduction of the 
disability evaluation assigned for the service-connected left 
ankle disability was not received from the veteran within 60 
days of the date of the RO's mailing of the SOC or within the 
remainder of the one-year period from the date of the RO's 
April 26, 1993 notification.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the April 
1993 RO decision which reduced the disability evaluation 
assigned for the service-connected left ankle disability.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (1998) (emphasis added).  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the RO.  
38 C.F.R. § 20.202 (1998).  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 20.302(b) (1998).  Additionally, an extension 
for filing a substantive appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303 (1998).  If the claimant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

In the present case, the Board notes that on April 26, 1993, 
the RO mailed notification to the veteran of a April 1993 
decision that reduced the evaluation assigned for his 
service-connected left ankle disability from 20 to 10 percent 
disabling.  A Notice of Disagreement challenging the RO's 
April 1993 decision was received on June 25, 1993, and on 
August 5, 1993, the RO mailed a SOC to the veteran at his 
last known address.  However, the Board finds that the 
veteran did not timely file either a Substantive Appeal or a 
request for an extension of time to do so.  

A statement was received from the veteran's representative in 
July 1994 wherein it was requested that same be accepted as a 
substantive appeal.  However, this document was clearly 
submitted more than a year after notification of the April 
1993 RO action and not within 60 days of the mailing of the 
SOC.  No document was received within either time frame that 
could be construed as a Substantive Appeal as defined in 
38 C.F.R. § 20.202 (1998) or as a request for an extension 
under 38 C.F.R. § 20.303 (1998).  Accordingly, the veteran is 
statutorily barred from appealing the April 1993 decision by 
the RO that reduced the disability evaluation assigned for 
his service-connected left ankle disability from 20 to 10 
percent.  Roy, supra.  

Claims that the veteran has made to the effect that he 
submitted a substantive appeal in October 1993 are noted but 
are unsubstantiated by the evidence of record.


ORDER

The appeal is denied.  


REMAND

I.  Entitlement to an increased rating for the service-
connected left ankle disability.

The Board notes that the evidence of record contains 
references to complaints of left ankle pain.  For example, an 
October 1996 VA outpatient treatment record indicates that 
the veteran complained of left ankle pain, described as being 
chronic for 10 years.  The Board notes that a "good range" 
of left ankle motion was indicated at the time.  

In January 1997, a VA examination was accomplished, the 
report of which (along with a February 1997 addendum) notes 
the veteran's complaint of severe left ankle pain since 
discharge from service which is becoming progressively worse.  
Range of motion studies conducted at the time revealed that 
the veteran could not dorsiflex nor plantar flex the ankle; 
the examiner was of the opinion that such was not due to the 
service-connected left ankle disability but rather due to a 
diagnosis of conversion reaction.  In any event, the examiner 
explained that due to such findings, he would be unable to 
comment on left ankle weakness, excess fatigability, or 
incoordination.  

In that regard, it is clear that the examiner was referring 
to guidance provided by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) in adjudicating most orthopedic claims (involving 
assigning a disability evaluation).  Specifically, in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Although no motion was elicited during the January 1997 VA 
examination (apparently due to a conversion reaction), 10 
degrees of plantar flexion was noted in the report of a May 
1997 examination conducted by Daniel F. Broderick, M.D. at 
Sisters Hospital.  However, no mention was made regarding the 
veteran's conversion reaction or any left ankle weakness, 
excess fatigability, or incoordination.  

The Board finds that reexamination of the veteran is 
necessary in the present case to attempt to allow for proper 
assessment of the veteran's left ankle disability under 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1997).  It is noted that the veteran's left ankle 
disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998), for impairment of the tibia and 
fibula, but that it could also be rated under Diagnostic 
Codes 5260 or 5261, for limitation of ankle motion.  

Further, if the Board determines, while reviewing a claim, 
that further evidence or clarification of the evidence is 
essential for a proper appellate decision, it shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken. 38 C.F.R. § 19.9 (1998).  In 
that regard, an examination is also necessary to resolve the 
conflicting findings regarding the left ankle disability, as 
noted above.  


II.  Entitlement to service connection for a back disability 
secondary to the service-connected left ankle disability.

The veteran contends, in substance, that service connection 
is warranted for a back disability secondary to his service-
connected left ankle disability.  In this regard, the Board 
notes that in his claim for service connection for this 
disability received in January 1997, the veteran stated that 
a few days earlier a VA examiner (whose name is provided) 
told him that his back problems were related to his service-
connected left ankle disability. 

The report of a January 1997 electromyogram (EMG), signed by 
this examiner, is of record.  This report indicates that the 
veteran was referred to the examiner due to his left ankle 
disability and that the EMG revealed left L5 radiculopathy.  
However, no relation between these findings and the left 
ankle disability were indicated.  Such an (alleged) opinion 
regarding etiology of the veteran's (alleged) back disability 
is not otherwise documented in the available record.  
Nevertheless, a medical opinion such as one proffered by the 
veteran would be critical to the claim of service connection.  
The Board therefore finds that further action is required 
before final appellate review may be accomplished.  This is 
so because VA has not completely fulfilled its duty under 
38 U.S.C.A. § 5103 (West 1991) to notify the veteran of the 
evidence necessary to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, in order to fulfill 
its § 5103 duty, VA must provide the veteran with 
instructions for completing his application.  

For all the reasons set above, this is REMANDED to the RO for 
the following action: 


1.  The veteran should be advised of 
information needed in order to complete 
an application for service connection for 
a back disability secondary to the 
service-connected left ankle disability.  
Specifically, "where the determinative 
issue involves medical causation or a 
medical diagnosis, competent medical 
evidence to the effect that the claim is 
'plausible' or 'possible' is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This sort of evidence includes 
any statement by a physician that a back 
disability was caused by or aggravated by 
a service-connected disability.  The 
veteran should be given the opportunity 
to attempt to secure such a statement 
from the physician about whom he wrote in 
his January 1997 claim.  

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, including 
any from the VA medical Center, Buffalo, 
New York.

3.  the RO should inform the veteran of 
the criteria of 38 C.F.R. § 3.655 and 
then schedule a VA examination(s) in 
order to ascertain the nature and 
severity of the veteran's service-
connected left ankle disability.  All 
indicated tests and examinations should 
be conducted and documented.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present.  The examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly.  Determinations on 
whether the veteran's left ankle exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability, including during flare-
ups, should be portrayed in terms of the 
degree of additional range of motion 
loss.  

If limitation of left ankle motion is 
deemed to be due to a disability other 
than the left ankle disability (i.e. if 
it is due to a mental disorder such as a 
conversion reaction) or if the complaints 
or findings are unreliable because the 
veteran is exaggerating or malingering  
the examiner should so state.  


4.  The RO should readjudicate the 
veteran's claims for an increased 
evaluation for his service-connected left 
ankle disability and for entitlement to 
service connection for a back disability 
secondary to the left ankle disability.  

5.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.  No action is required by 
the veteran until he receives further 
notice. 


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

